Blandford J.
Where a defendant was tried on.a copy bill of indictment which had been established in lieu of the last original, after conviction, it furnished no ground for a motion to arrest the judgment that the established copy did not have upon it any indorsemeat of true bill or other finding by the grand jury. Such an exception went to the form of the indictment, and did not affect the real merits of the offense charged, and it should have been urged before trial. Code, §4629; 17 ■Ga., 497.
Judgment affirmed.